                          Case 2:15-cv-05346-CJC-E Document 496-34 Filed 04/12/21 Page 1 of 4 Page ID
                                                          #:36200



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “33”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
               Case 2:15-cv-05346-CJC-E Document 496-34 Filed 04/12/21 Page 2 of 4 Page ID
                                               #:36201
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


               To:       Jones, Mark[Mark.Jones@disney.com]; Cardinali, Jay[Jay.Cardinali@disney.com]; Minnick,
               Bob[Bob.Minnick@disney.com]
               Cc:       Blitch, Anthony[Anthony.Blitch@disney.com]
               From:     Hale, Greg
               Sent:     Tue 1/21/2014 12:53:46 PM
               Importance:           Normal
               Subject: RE: DAS Guest Research-- on hold

               Since I wasn't copied on it, you ask first and see what you get as a response.



               Greg



               From: Jones, Mark
               Sent: Tuesday, January 21, 2014 12:50 PM
               To: Hale, Greg; Cardinali, Jay; Minnick, Bob
               Cc: Blitch, Anthony
               Subject: RE: DAS Guest Research-- on hold



               Greg, are you going to pose the "why" question back to Karin are would you like me to
               do that (it will, obviously, have more impact coming from you, but I'm happy to do it)?



               Thanks,


               Mark



               From: Hale, Greg
               Sent: Tuesday, January 21, 2014 9:48 AM
               To: Cardinali, Jay; Minnick, Bob; Jones, Mark
               Cc: Blitch, Anthony
               Subject: RE: DAS Guest Research-- on hold



               I don't recall it being discussed in any meetings  I was in. I have been pushing that we
                                        .                .      .                             .




                                                         Exhibit 33

Confidential                                                                                               Disney-AL 1062466
Case 2:15-cv-05346-CJC-E Document 496-34 Filed 04/12/21 Page 3 of 4 Page ID
                                #:36202
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 33
Case 2:15-cv-05346-CJC-E Document 496-34 Filed 04/12/21 Page 4 of 4 Page ID
                                #:36203
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 33
